Case: 14-40472      Document: 00512935395         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-40472
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          February 12, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

MANUEL RENDON-LUCAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-1171


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Manuel Rendon-Lucas pleaded guilty to conspiracy to transport illegal
aliens within the United States resulting in bodily injury and placing into
jeopardy the lives of others. The district court varied upwardly from the
advisory guidelines range and sentenced him to 200 months of imprisonment.
He asserts that the district court impermissibly abridged his counsel’s right to
present mitigating evidence pursuant to Federal Rule of Criminal Procedure


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40472     Document: 00512935395      Page: 2    Date Filed: 02/12/2015


                                  No. 14-40472

32(i)(4)(A)(i), by not allowing counsel to offer studies regarding the relationship
between youth and brain development. We need not resolve whether Rendon-
Lucas preserved this argument for appellate review because he is not entitled
to relief under the less stringent harmless error standard. See United States
v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); United States v. Reyna, 358
F.3d 344, 348 (5th Cir. 2004).
      As an initial matter, the district court did not bar counsel from offering
studies about youth and brain development but rather precluded counsel from
reading directly from studies that he located on a website without first
providing them to the prosecutor or allowing the court to review them to
determine their reliability. Although the district court was not bound by the
Federal Rules of Evidence, evidence must have sufficient indicia of reliability,
see United States v. Ramirez, 367 F.3d 274, 277 (5th Cir. 2004), and district
courts have wide discretion to determine what evidence to consider, see United
States v. Cantu-Ramirez, 669 F.3d 619, 628 (5th Cir. 2012).
      Even if the district court’s restriction on counsel’s ability to read directly
from the studies was error, the error was harmless. See United States v.
Andrews, 390 F.3d 840, 846 & n.9 (5th Cir. 2004). The record reflects that
counsel was able to convey the content of the studies regarding youth and brain
development and make mitigating arguments based on that information. The
district court considered the information but found that the egregious nature
of the case warranted an upward variance and discounted Rendon-Lucas’s
youth and immaturity as a basis for sentencing leniency.
      AFFIRMED.




                                         2